Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 objected to because of the following informalities:  Please insert formula (1) into claim 11.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP-201194102 to Shinko et al.
As to claims 1-5, Shinko discloses a water-based coating composition comprising an aqueous polyurethane resin comprising the reaction product of an acrylic resin and a polyisocyanate component and has a hydroxy and carboxy groups having a hydroxy value of 20-150 mg KOH/g and an acid value of 20-150 mg KOH/g and a polycarbodiimide component represented by the following formula:

    PNG
    media_image1.png
    293
    545
    media_image1.png
    Greyscale

That comprises the reaction product of 4,4-dicyclohexylmethane diisocyanate, polypropylene glycol having a number average molecular weight of 2000, and a polyethylene glycol monomethyl ether component (0120-0127).
As to claim 6, Shinko discloses a hydrophilic compound of the following formula:

    PNG
    media_image2.png
    62
    420
    media_image2.png
    Greyscale
(0076).
As to claim 7, Shinko discloses the addition of water or organic solvent to the composition (0036).
As to claims 11-12, Shinko discloses methods for producing a polycarbodiimide comprising a step of subjecting a diisocyanate compound to a carbodiimation reaction in the presence of a catalyst and reacting the product with a monofunctional hydrophilic component followed by chain extension with a glycol component (Production Example 8, 0127-0132) wherein the equivalents of monofunctional reactant is 0.5 (0074).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP-201194102 to Shinko et al.
As to claim 8, Shinko discloses a water-based coating composition comprising an aqueous polyurethane resin comprising the reaction product of an acrylic resin and a polyisocyanate component and has a hydroxy and carboxy groups having a hydroxy value of 20-150 mg KOH/g and an acid value of 20-150 mg KOH/g and a polycarbodiimide component represented by the following formula:

    PNG
    media_image1.png
    293
    545
    media_image1.png
    Greyscale


It is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See MPEP 2144.05.  In light of the cited patent case law, it would therefore have been obvious that in this particular instance to use less of the carbodiimide crosslinker to adjust the crosslink density which allows for the film to be painted efficiently under the required time domain (0141).
As to claim 9, Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  The position is taken that the carboxy-group containing resin composition of Shinko would be capable and usable in dip molding because of the strong similarities between applicants claimed invention and the invention of Shinko with respect to reactant species and reactant amounts.  

s 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP-201194102 to Shinko et al. as supported by U.S. Patent Pub. No. 2015/0353708 to Itoh et al.
As to claims 9-10, Shinko discloses a water-based coating composition comprising an aqueous polyurethane resin comprising the reaction product of an acrylic resin and a polyisocyanate component and has a hydroxy and carboxy groups having a hydroxy value of 20-150 mg KOH/g and an acid value of 20-150 mg KOH/g and a polycarbodiimide component represented by the following formula:

    PNG
    media_image1.png
    293
    545
    media_image1.png
    Greyscale

That comprises the reaction product of 4,4-dicyclohexylmethane diisocyanate, polypropylene glycol having a number average molecular weight of 2000, and a polyethylene glycol monomethyl ether component (0120-0127).  
Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ In re Otto, 136 USPQ 458, 459 (CCPA 1963).  The position is taken that the carboxy-group containing resin composition of Shinko would be capable and usable in dip molding because of the strong similarities between applicants claimed invention and the invention of Shinko with respect to reactant species and reactant amounts.  
	Nevertheless, the use of aqueous resin compositions comprising carboxyl group containing resins and polycarbodiimides in the use of molded articles was known at the time of filing.  This is supported by Itoh (0050-0051).  Accordingly, the position is taken that it would have been obvious to use the composition of Shinko as a molded articles because it is prima facie obvious to combine two compositions (aqueous resin compositions) each of which is taught by the prior art to be useful for the same purpose (film forming compositions), in order to form a third composition to be used for the very same purpose...(molded articles).  The idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).


International Search Report
	The ISR cited numerous X-references.  The references are applicable to the current claims.  The best reference is presented above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763